DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0137271 to Cai et al (hereinafter Cai).
Regarding Claim 1, Cai discloses a semiconductor device comprising:
a source and a drain (112, Fig. 2H) above a substrate (102) and spaced apart along a first direction;
a semiconductor channel extending between the source and the drain (Fig. 2H);
gate spacers (118) disposed on the semiconductor channel and spaced apart by a spacer-to-spacer distance along the first direction;
an interfacial layer (124) on the semiconductor channel, the interfacial layer extending a length along the first direction, the length being less than a minimum of the spacer-to- spacer distance along the first direction (Fig. 2H); and
a metal gate structure (132) over the interfacial layer.

Regarding Claim 2, Cai discloses the semiconductor device of Claim 1, further comprising:
a high-k dielectric layer (126) over the interfacial layer, the high-k dielectric layer extending a length along the first direction, and the length of the high-k dielectric layer being less than the minimum of the spacer-to-spacer distance (Fig. 2H).

Regarding Claim 3, Cai discloses the semiconductor device of Claim 1, further comprising:
a high-k dielectric layer over the interfacial layer (126), wherein end surfaces of the high-k dielectric layer are respectively aligned with end surfaces of the interfacial layer (Fig. 2H).

Regarding Claim 4, Cai discloses the semiconductor device of Claim 1, wherein along the first direction, the metal gate structure has a width greater than the length of the interfacial layer (Fig. 2H).

Regarding Claim 5, Cai discloses the semiconductor device of Claim 1, further comprising:
a high-k dielectric layer (126) under the metal gate structure, wherein along the first direction, the metal gate structure has a width greater than a length of the high-k dielectric layer (Fig. 2H).

Regarding Claim 9, Cai discloses the semiconductor device of claim 1, wherein the semiconductor channel is in a fin structure extending from the substrate (Fig. 2H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to Claim 1 above and in further view of US Patent No. 10,269,965 to Chen et al (hereinafter Chen).
Regarding Claim 10, Cai discloses the semiconductor device of Claim 1 but does not disclose the use of a nanowire as the semiconductor channel.
Chen discloses a semiconductor device wherein semiconductor channel layers are formed using a stacked nanowire assembly (Fig. 6A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein the semiconductor channel is in a nanowire enclosed within the interfacial layer. The use of nanowires allows for denser circuits to be formed without occupying additional substrate surface area. Additionally, nanowires allow for a gate-all-around (GAA) configuration for greater control over the channel region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10-16 of U.S. Patent No. 11,245,024 (“Lee”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language does not include any additional structural considerations to distinguish it from the cited patent. Below, the pending claim language is compared to the patented claim language. The patented claim language is italicized. 
Pending Claim 11 recites a semiconductor device comprising:
a channel region over a substrate;
Patented Claim 10 recites a semiconductor device, comprising: 
a fin structure over a substrate; 

source and drain regions respectively on opposite sides of the channel region;
source and drain regions respectively on opposite sides of the metal gate structure; 

a metal gate structure over the channel region; and
a metal gate structure extending across the fin structure; 

a gate dielectric layer under the metal gate structure, wherein in a cross-sectional view along a plane containing cross-sections of the source and drain regions, the metal gate structure wraps around three sides of the gate dielectric layer.
a high-k dielectric layer between the metal gate structure and the fin structure, 
wherein in a cross-sectional view along a plane containing cross-sections of the source and drain regions, the metal gate structure has a first portion laterally spacing the high-k dielectric layer apart from the first spacer.

The patented claim language requires the gate dielectric layer a high-k dielectric layer but this is not found to be critical since it would have been obvious for the gate dielectric layer to be any known gate dielectric material. The cited patent also only requires the metal gate structure be on two sides of the gate dielectric layer, the upper surface and one side surface. However, Claim 14 of the cited patent includes the second side surface having the metal gate structure on it and it would have been obvious for the two sides of the gate dielectric layer to have similar configurations. The pending claim is a rewording of the limitations already protected by the cited patent and are not found to be patentably distinct. 
For brevity, the pending dependent claims are matched to equivalent claim language in the cited patent without repetition of the claim language.
Pending Claim 12 is unpatentable in view of patented Claims 10 and 14.
Pending Claim 13 is unpatentable in view of patented Claim 15.
Pending Claim 14 is unpatentable in view of patented Claim 12.
Pending Claim 15 is unpatentable in view of patented Claims 12 and 13.


Pending Claim 16 recites a semiconductor device comprising:
a channel region over a substrate;
Patented Claim 10 recites a semiconductor device, comprising: 
a fin structure over a substrate; 

source and drain regions respectively on opposite sides of the channel region;
source and drain regions respectively on opposite sides of the metal gate structure; 

a metal gate structure over the channel region;
a metal gate structure extending across the fin structure; 

first and second gate spacers on opposite sidewalls of the metal gate structure; and
first and second spacers on opposite sidewalls of the metal gate structure, respectively; and 


a gate dielectric layer under the metal gate structure, 
wherein in a cross-sectional view along a plane containing cross-sections of the source and drain regions, the gate dielectric layer resembles a rectangular pattern, the rectangular pattern having a first side facing the first gate spacer but spaced apart from the first gate spacer, and a second side facing the second gate spacer but spaced apart from the second gate spacer.
a high-k dielectric layer between the metal gate structure and the fin structure, 
wherein in a cross-sectional view along a plane containing cross-sections of the source and drain regions, the metal gate structure has a first portion laterally spacing the high-k dielectric layer apart from the first spacer.

The patented claim language requires the gate dielectric layer a high-k dielectric layer but this is not found to be critical since it would have been obvious for the gate dielectric layer to be any known gate dielectric material. The pending application requires the gate dielectric layer resemble a rectangular pattern but this too is not found to be critical since a rectangular shape is a common and expected shape for the gate dielectric layer to have. The critical elements are that the gate dielectric layer is spaced apart from both gate spacers and this element is found in the patented claim language. The pending claim is a rewording of the limitations already protected by the cited patent and are not found to be patentably distinct. 
For brevity, the pending dependent claims are matched to equivalent claim language in the cited patent without repetition of the claim language.
Pending Claim 17 is unpatentable in view of patented Claims 10 and 14.
Pending Claim 18 is unpatentable in view of patented Claim 12.
Pending Claim 19 is unpatentable in view of patented Claims 13 and 14.
Pending Claim 20 is unpatentable in view of patented Claim 10.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 requires the semiconductor device of Claim 1 further include a void region between the interfacial layer and one of the gate spacers. Cai forms a layer of material (130) between the interfacial layer and one of the gate spacers but does not disclose the layer of material to comprise an air gap. While air gaps are known in the art for providing insulation between conductive elements, it is not apparent that the transistor of Cai would benefit from an air gap as the gate material might enter the void region during deposition. Cai appears to teach away from the use of an air gap in the method step seen in Fig. 2E.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Additionally, the cited patent used in the double patenting rejection does not claim a void or air gap region. Claims 7 and 8 depend on Claim 6 and are allowable for at least the reasons above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818